Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11,343,346 (hereinafter ‘346). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims that follow is anticipated by a correspondingly mapped ‘346 claim.
Instant application
‘346 claims
1. A computerized method for providing real-time lockless parallel screen recording compliance enforcement to omni channel cloud systems, the computerized method comprising: 

in a processor of a client computer configured to execute code for recording events of one or more voice or digital interactions, on one or more screens associated to the client computer, 

maintaining a cache for storing a masked state, and 




upon receiving a screen event from a server of a cloud-based video recording that is communicating with the client computer over a communication network, operating a compliance-enforcement module, said compliance-enforcement module comprising: 

updating the cache; and 

operating a module of recording of screen events for the screen events of the one or more voice or digital interactions; 

thus, by the updating in real-time of the cache on the client computer, refraining from database locks in the server of the cloud-based video recording.

2. The computerized method of claim 1, wherein when the screen event is a start recording request to record screen events of an interaction, the compliance-enforcement module further comprising checking the masked state that is stored in the cache, 

when the masked state is positive, the updating of the cache comprising updating with an associated interaction identifier of the interaction that a recording has started, and it is masked and 

when the mask state is negative, the updating of the cache comprising updating with the associated interaction identifier of the interaction that a recording has started and the operating of the module of recording of screen events comprising starting of recording screen events of the interaction.

3. The computerized method of claim 1, wherein when the screen event is a masking request on behalf of a voice interaction, the updating the cache comprising updating the masked state in the cache as positive, and the operating of the module of recording of screen events comprising pausing of recording screen events on the client computer.

4. The computerized method of claim 1, wherein when the screen event is an unmasking request on behalf of a voice interaction the updating the cache comprising updating the masked state in the cache as negative and the operating the module of recording of screen events comprising resuming of recording screen events on the client computer.

5. The computerized method of claim 1, wherein when the screen event is a stop request on behalf of a voice interaction by an associated interaction identifier, due to an end of the voice interaction, and 

when the masked state is positive, the operating of the module of recording of screen events comprising resuming of recording screen events of any other interaction.

6. The computerized method of claim 5, wherein upon receiving an unmasking request from the server the updating of the cache comprising updating the masked state in the cache as negative.

7. The computerized method of claim 1, wherein when the screen event is a stop request for a voice interaction or a digital interaction by an associated interaction identifier and when the mask state is negative: 

(i) the operating of the module of recording of screen events comprising stopping of recording screen events for the voice or digital interaction; 

(ii) operating a module to upload the screen recording with related data from the cache to the server of the cloud-based video recording; and 

(iii) the updating of the cache comprising deleting the associated interaction identifier of the voice interaction from the cache.

8. The computerized method of claim 3, wherein the updating of the masked state in the cache as positive further comprising updating each interaction identifier of the voice interaction in a start-pause time of the masking request.

9. The computerized method of claim 4, wherein the updating of the masked state in the cache as negative further comprising updating each interaction identifier of the voice interaction in an end-pause time of the masking request.

10. The computerized method of claim 1, wherein the one or more digital interactions include at least one of: chat, email, live video and messaging services.

11. The computerized method of claim 7, wherein the related data from the cache includes recording start time, one or more start time and ending time of masking and recording end time.

12. The computerized method of claim 1, wherein when the screen event is a stop request on behalf of a voice interaction by an associate interaction identifier due to an internal interaction, and when the masked state is positive, the operating of the module of recording of screen events will not comprise resuming of recording screen events of any interaction.

13. A computerized system for providing real-time lockless parallel screen recording compliance enforcement to omni channel cloud systems, the computerized system comprising: 

a processor of a client computer; 

a cache for storing a masked state, wherein the cache in maintained by said processor of the client computer; and 

a server of a cloud-based video recording; 

said processor is configured to execute code for recording events of one or more voice or digital interactions, on one or more screens associated to the client computer, maintaining, 

upon receiving a screen event from the server of a cloud-based video recording that is communicating with the client computer over a communication network, 



operating a compliance-enforcement module, said compliance-enforcement module is configured to: 

update the cache; and 

operate a module of recording of screen events for the screen events of the one or more voice or digital interactions; 

thus, by the updating in real-time of the cache on the client computer, refraining from database locks in the server of the cloud-based video recording.
1. A computerized method for providing real-time lockless parallel screen recording compliance enforcement to onmi channel cloud systems, the computerized method comprising: 

in a processor of a client computer configured to execute code for recording events of one or more voice or digital interactions, on one or more screens associated to the client computer, 

maintaining a cache for storing a masked state, 

wherein each interaction is having an associated interaction identifier, and 

upon receiving a screen event from a server of a cloud-based video recording that is communicating with the client computer over a communication network, operating a compliance-enforcement module, said compliance-enforcement module comprising: 

updating the cache; and 

operating a module of recording of screen events for the screen events of the one or more voice or digital interactions; 

thus, by the updating in real-time of the cache on the client computer, refraining from database locks in the server of the cloud-based video recording.

2. The computerized method of claim 1, wherein when the screen event is a start recording request to record screen events of an interaction, the compliance-enforcement module further comprising checking the masked state that is stored in the cache, 

when the masked state is positive, the updating of the cache comprising updating with the associated interaction identifier of the interaction that a recording has started, and it is masked and 

when the mask state is negative, the updating of the cache comprising updating with the associated interaction identifier of the interaction that a recording has started and the operating of the module of recording of screen events comprising starting of recording screen events of the interaction.

3. The computerized method of claim 1, wherein when the screen event is a masking request on behalf of a voice interaction, the updating the cache comprising updating the masked state in the cache as positive, and the operating of the module of recording of screen events comprising pausing of recording screen events on the client computer.

5. The computerized method of claim 1, wherein when the screen event is an unmasking request on behalf of a voice interaction the updating the cache comprising updating the masked state in the cache as negative and the operating the module of recording of screen events comprising resuming of recording screen events on the client computer.

7. The computerized method of claim 1, wherein when the screen event is a stop request on behalf of a voice interaction by its interaction identifier due to an end of the voice interaction, and 

when the masked state is positive, the operating of the module of recording of screen events comprising resuming of recording screen events of any other interaction.

8. The computerized method of claim 7, wherein upon receiving an unmasking request from the server the updating of the cache comprising updating the masked state in the cache as negative.

9. The computerized method of claim 1, wherein when the screen event is a stop request for a voice interaction or a digital interaction by its interaction identifier and when the mask state is negative: 


(i) the operating of the module of recording of screen events comprising stopping of recording screen events for the voice or digital interaction; 

(ii) operating a module to upload the screen recording with related data from the cache to the server of the cloud-based video recording; and 

(iii) the updating of the cache comprising deleting the interaction identifier of the voice interaction from the cache.

4. The computerized method of claim 3, wherein the updating of the masked state in the cache as positive further comprising updating each interaction identifier in a start-pause time of the masking request.


6. The computerized method of claim 5, wherein the updating of the masked state in the cache as negative further comprising updating each interaction identifier in an end-pause time of the masking request.


11. The computerized method of claim 1, wherein the one or more digital interactions include at least one of: chat, email, live video and messaging services.

10. The computerized method of claim 9, wherein the related data from the cache includes recording start time, one or more start time and ending time of masking and recording end time.

12. The computerized method of claim 1, wherein when the screen event is a stop request on behalf of a voice interaction by its interaction identifier due to an internal interaction, and when the masked state is positive, the operating of the module of recording of screen events will not comprise resuming of recording screen events of any interaction.

13. A computerized system for providing real-time lockless parallel screen recording compliance enforcement to onmi channel cloud systems, the computerized system comprising: 

a processor of a client computer; 

a cache for storing a masked state, wherein the cache in maintained by said processor of the client computer; and 

a server of a cloud-based video recording; 

said processor is configured to execute code for recording events of one or more voice or digital interactions, on one or more screens associated to the client computer, maintaining, 

wherein each interaction is having an associated interaction identifier, upon receiving a screen event from the server of a cloud-based video recording that is communicating with the client computer over a communication network, 

operating a compliance-enforcement module, said compliance-enforcement module is configured to: 

update the cache; and 

operate a module of recording of screen events for the screen events of the one or more voice or digital interactions; 

thus, by the updating in real-time of the cache on the client computer, refraining from database locks in the server of the cloud-based video recording.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Shaffer (US 20120027195): “[An] example is shown of detecting that sensitive information is being revealed during a caller-call center agent session. FIG. 6 illustrates a document 127 that is retrieved for display to the call center agent during a session. The processor 52 is configured to detect presence of certain key words or phrases in a label or title of the document that suggests that there is sensitive information in the document.” (par. 0035-0035). “At 130, the processor 52 digitally edits the multimedia to mask the sensitive information in the monitoring copy and/or recording copy of the multimedia from the session. As a result, the monitoring copy and/or recording copy of the multimedia for the session will not contain the sensitive information.” (par. 0036).
	b. Channakeshava (USP 10728384): “When a customer verbally provides the call center agent with sensitive information, the sensitive information is detected from the transcribed voice conversation based on at least one keyword of the transcription, in which the keyword defines an intent. Upon detection of the sensitive information, the sensitive information is automatically redacted from the audio file of the call recording.” (col. 3, lines 8-19).
	c. Sheikh (US 20200020340): “[A] technique is used to automatically edit multimedia recordings associated with call center session held between a caller and a call center agent. The multimedia recordings from the session is further analyzed to determine when sensitive information is to be revealed. Further, the multimedia recordings are edited to mask the sensitive information associated with the recorded copy of the multimedia. This existing technique masks or mute the sensitive information based on a predefined policy information, wherein the predefined policy information is the format of sensitive information associated with the multimedia recordings. The trigger indicators triggers the audio that contains sensitive information to be masked and also edits the audio signal by quieting wherein, no audio is available during that portion of the audio recordings to monitor for quality assurance.” (par. 0005)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443